20

21

22

23

24

25

26

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 1 of 11

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR KING COUNTY

SUZANNE Z. MUELLER,
NO.
Plaintiff,
COMPLAINT FOR NEGLIGENT

v. SUPERVISION, NEGLIGENT RETENTION,
NEGLIGENT AND INTENTIONAL

MOVE, INC., INFLICTION OF EMOTIONAL DISTRESS,
SEXUAL HARASSMENT, AGE

Defendant. DISCRIMINATION, RETALIATION, AND
WRONGFUL DISCHARGE

 

 

 

COMES NOW plaintiff Suzanne Z. Mueller, by and through her attorneys, LASHER HOLZAPFEL
SPERRY & EBBERSON, P.L.L.C., and for causes of action against the named defendant states and
alleges as follows:
I. PRELIMINARY STATEMENT

1.1. This is an action under the Washington Law Against Discrimination, RCW 49.60
et seq; RCW 49.52 et seq.; and Washington common law for declaratory injunctive relief
compensatory and monetary damages, costs, and attomey’s fees. Plaintiff alleges that defendant
harassed and discriminated against her on the basis of sex and age. During the time she worked
for defendant Move, Inc., plaintiff was employed as the Senior Vice President of Industry
Relations. Defendant failed to provide plaintiff with a safe working environment and failed to
adequately supervise employees, including but not limited to, The Chief Revenue Officer,

Raymond Picard.

 

 

] ATTORNEYS AT LAW

f 2600 Two Union Souare

$601 Union STREET

Me) SEATTLE WA 98101-4000
f| TELEPHONE 206 624-1230

mat) Fax 206 340-2563

COMPLAINT FOR DAMAGES -

 

 
20

21

22

23

24

25

26

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 2 of 11

1.2 Plaintiff further alleges that defendant committed the torts of intentional and
negligent infliction of emotional distress, negligent supervision and retention and wrongful
discharge. Plaintiff seeks injunctive relief, compensatory damages and all other damages allowed
by law, and payment of costs and attorney’s fees.

II. JURISDICTION AND VENUE

2.1 Plaintiff herein incorporates by reference the foregoing paragraphs of plaintiff's
Complaint as if set forth herein at length.

2.2 This Court has jurisdiction pursuant to RCW 4.92.010 et seq.

2.3.‘ This action arises under RCW 49.60 e¢ seg., and Washington State common law.

2.4 ~=At all relevant times, defendant Move, Inc. is a Delaware Corporation doing
business within King County in the State of Washington, employing eight or more employees.

2.5 At all relevant times the Executive Vice President of Sales, Raymond Picard, who
was later promoted to Chief Revenue Officer, acted in a managerial and supervisory capacity on
behalf of the Move, Inc.

2.6 All acts complained of herein were committed by defendant while doing business
in King County, Washington.

2.7. ~~ Declaratory injunctive and equitable relief is sought pursuant to RCW 49.60 e7 seq.

2.8 Costs and reasonable attomey’s fees may be awarded pursuant to RCW 49.60.030
et seq., and other Washington statutes.

Til, STATEMENT OF CLAIMS

3.1 _— Plaintiff herein incorporates by reference the foregoing paragraphs of plaintiff's
Complaint as if set forth herein at length.

3.2‘ Plaintiff Suzanne Z. Mueller had been employed by defendant Move, Inc. since
December 14, 2015 as the Senior Vice President of Industrial Relations. She ts a citizen and
resident of the United States and resides in King County, Washington. Plaintiff is 56 years old.

3.3. Atall times hereto, Move, Inc. was and is responsible for all acts committed by its

agents, representatives, and employees.

 

COMPLAINT FOR DAMAGES -

 

 

m ATTORNEYS AT LAW

2600 Two Unton Savare
601 Umon STREET
SeaTrie WA 98101-4000

TELEPHONE 206 624-1230
mM Fax 206 340-2563

 
20

21

22

23

24

25

26

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 3 of 11

3.4 During her years of employment, plaintiff performed her duties well above
expectation and had always received exceptional annual performance reviews.

3.5 At all material times hereto, the Chief Revenue Officer/the Executive Vice
President of Sales, and the Executive Vice President of Software were in superior positions to
plaintiff, and could and did supervise and direct her work activities.

3.6 During plaintiffs employment, the roles of Chief Revenue Officer/ Executive Vice
President of Sales and the Executive Vice President of Software were held by men.

3.7 In 2016, after it became known that violent and sexual comments had been made
by males at an industry event, the Senior Vice President of Sales, Raymond Picard, commented to
the plaintiff “they were just being boys on a bus shooting the shit. Why do you want to penalize
these guys for just a few random comments?”

3.8 In 2016, the Executive Vice President of Software said to plaintiff that ‘‘all field
employees’ cell phone expenses have been capped at the same amount, although I bet the women
are going to ask for more because they talk more. Are you going to ask for more?”

3.9 In 2017, the Executive Vice President of Software said to plaintiff “What on earth
does your family do with their mom traveling so much?”

3.10 The environment of harassment and discrimination was hostile and abusive towards
women and unreasonably interfered with many female employees’ work performance. Said
environment created an intimidating, hostile, and offensive working environment.

3.11 In 2019, an international women’s day event was held where a panel of executive
women from several industries met to network and discuss current issues. Plaintiff was the
representative who attended on behalf of the defendant. Following the event, the Chief Revenue
Officer commented “this women’s event and panel is meaningless and made the entire day a waste
of work time.”

3.12 In 2019, the Chief Revenue Office told plaintiff “I don’t know how you could think

to lose weight on the road with your travel schedule and your metabolism is clearly slowing down.”

 

ATTORNEYS aT Law
2606 Two UNION Square
601 UNION STREET
SEATTLE WA 98101-4000
TELEPHONE 208 624-1230
Fax 206 340-2563

COMPLAINT FOR DAMAGES -

 

 
20

21

22

23

24

25

26

 

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 4 of 11

3.13 In 2019, a NAR Executive had been reported to the defendant for sexually harassing
a female employee over dinner and at meetings. In response to the complaint, the Chief Executive
Officer told plaintiff “but that’s her job, and yours, to deal.”

3.14 In 2019, the Chief Revenue Office told plaintiff “as a woman, you shouldn’t walk
anywhere outside the hotel after dark.”

3.15 In the fall of 2019, a complaint was made by a female employee claiming that she
had been sexually harassed in the workplace by the Vice President of National Association of
Realtors, Chief Operating Officer, Ken Burlington. Plaintiff reported the harassment and supplied
corroborating information to the Chief People Officer doing the investigation and to corporate
legal counsel.

3.16 In 2017, in reviewing the plaintiff's expense reports, the Executive Vice President
of Software said to the plaintiff “should I have to cover Tylenol on an expense report just because
you got cramps or something?”

3.17 On May 4, 2020, plaintiff received notice that she had been chosen for layoff. She
is one of the highest executive being laid off. It is believed and therefore averred that plaintiff's
duties and responsibilities have been reassigned to a male employee.

3.18 Plaintiff was the subject of verbal, sexual innuendo and has suffered as a result of
the sexually charged atmosphere.

3.19 The environment of harassment and discrimination was hostile and abusive towards
women and unreasonably interfered with many female employees’ work performance. Said
environment created an intimidating, hostile, and offensive working environment.

3.20 All those persons participating in the harassment and discriminatory conduct
directed towards the plaintiff and other similarly situated females held superior positions and
management roles at Move, Inc. with immediate or successor authority over plaintiff.

3.21 Defendant took no effectual action to stop the harassment directed at women
despite actual and/or constructive knowledge of such unlawful activity, and, in fact, often

condoned such harassment.

 

ATTORNEYS AT LAW
2600 Two Union SQuare
601 Union STREET
SeaTmie WA 98101-4000
TELEPHONE, 206 624-1230

COMPLAINT FOR DAMAGES - i
ugang §=Fax 206 240-2563

 

 
16

17

18

19

20

21

22

23

24

25

26

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 5 of 11

3.22 Plaintiff found defendant’s harassing conduct to be wholly unwelcome, and
experienced substantial and enduring emotional distress as a direct result of defendant’s conduct.
Defendant acted in total disregard of the high probability of causing emotional distress to the
plaintiff in that defendant knew, or should have known there was a high degree of probability that
emotional distress would result to plaintiff from the harassment and discrimination and defendant
acted in conscious disregard of those probable results.

3.23. The unlawful employment practices complained of in the above paragraphs were
intentional and willful.

3.24 The unlawful employment practices complained of in the above paragraphs were
done with malice or with reckless indifference to plaintiffs rights as protected by state laws.

3.25 Defendant had a duty to refrain from inflicting emotional distress upon the plaintiff,
but negligently breached this duty. As a result of this breach of duty by defendant, plaintiff
suffered damages in an amount to be proven at trial.

3.26 Defendant acted intentionally or recklessly, thereby causing severe emotional
distress to plaintiff. As a result of this breach of duty by defendant, plaintiff suffered damages in
an amount to be proven at trial.

3.27. Defendant Move, Inc. failed to act to eliminate the harassment, discrimination and
retaliation at its facilities, and was negligent in its supervision and its retention of its supervisory
employees and other employees, thus breaching a duty it owed to plaintiff. As a result of this
breach of duty, plaintiff suffered damages in an amount to be proven at trial.

3.28 Asa result of defendant’s conduct, plaintiff has suffered and continues to suffer

economic losses, mental anguish, pain and suffering, and other non-pecuniary losses.

IV. FiRST CAUSE OF ACTION: NEGLIGENT RETENTION
4.1 Plaintiff herein incorporates by reference the foregoing paragraphs of plaintiff's
Complaint as if set forth herein at length.

 

 

ATTORNEYS AT LAW
2600 Two Union Square
601 UNION STREET
SEATTLE WA 98101-4000
TELEPHONE 206 624-1230
Fax 206 340-2563

COMPLAINT FOR DAMAGES -

 

 
19

20

2)

22

23

24

25

26

 

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 6 of 11

4.2. Defendant Move, Inc. breached its duty of care owed to plaintiff by failing to
provide plaintiff with a safe working environment.

4.3 At all material times hereto, The Chief Revenue Officer/the Executive Vice
President of Sales and the Executive Vice President of Software were employees of Move, Inc.

4.4 At all material times hereto, Move, Inc. knew or should have known of the
inappropriate conduct, and that these employees were unfit for their positions.

4.5 Asa direct and proximate result of Move, Inc.’s negligent retention of The Chief
Revenue Officer/the Executive Vice President of Sales and the Executive Vice President of

Software, plaintiff has been harmed in an amount to be proven at trial.

V. SECOND CAUSE OF ACTION: NEGLIGENT SUPERVISION

5.1 Plaintiff herein incorporates the foregoing paragraphs to plaintiff's Complaint as if
set forth herein at length.

5.2 At all material times hereto, The Chief Revenue Officer/the Executive Vice
President of Sales and the Executive Vice President of Software were employees of Move, Inc.

5.3 At all material times hereto, Move, Inc. knew or should have known, with
reasonable investigation of their inappropriate conduct.

5.4 Move, Inc. failed to adequately supervise and control the inappropriate behavior of
these individuals and others.

5.5 Defendant failed to prevent, remedy or reprimand the unlawful activities described
above as perpetuated and participated in by supervisory personnel and other personnel of authority
at Move, Inc.

5.6 As plaintiff's employer, Move, Inc. had a duty to provide a safe workplace.

5.7 Move, Inc. breached its duty to provide a safe workplace for plaintiff.

§.8 Asa direct and proximate result of Move, Inc.’s failure to adequately supervise its

employees, and its failure to take meaningful action within a reasonable time to correct the

 

ATTORNEYS AT LAW
fF 2600 Two Union SavaRe

WH ORS PRE UR G01 Union Street
BESPERR YES Seats WA 98101-4000
EBRBERSGN

TELEPHONE 208 624-1230
etal S Fax 206 340-2563

   
     

COMPLAINT FOR DAMAGES -

   

 
19

20

21

22

23

24

25

26

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 7 of 11

atmosphere of harassment and to take reasonable action against the employees who participated in

such harassment, plaintiff has been harmed in an amount to be proven at trial.

VI. THIRD CAUSE OF ACTION: WASHINGTON LAWS
AGAINST DISCRIMINATION

6.1. Plaintiff incorporates herein by reference all the foregoing paragraphs of her
Complaint as if fully set forth herein at length.

6.2. The above-described harassment on the basis of sex is a violation of RCW 49.60 ef
seq., and Washington common law.

6.3 Plaintiff was a victim of sexual harassment and age and gender discrimination by
the defendant, which would not have occurred but for her sex and age. The harassment and
discrimination was sufficiently pervasive so as to affect the terms, conditions and/or privileges of
employment by creating an intimidating, hostile and offensive working environment that any
woman would have found offensive. The actions made against plaintiff by defendant were due to
plaintiff's gender and were not accidental, but were intentional, inappropriate, and demeaning in
nature. .

6.4 Defendant Move, Inc. knew, or should have known, of the hostile and offensive
working environment created and sustained by its agents and employees, all of whom held a
supervisory position at all times during the aforementioned harassment. Move, Inc. took no action
against various employees and agents, and did nothing to stop the retaliatory actions taken against
plaintiff after she provided supporting facts in the sexual harassment investigation.

6.5 Defendant Move, Inc. is strictly liable for the actions of its agents and employees,
and it knew or should have known of the unlawful conduct, as its agents and were direct or tacit
participants in the unlawful discriminatory and retaliatory acts. Defendant was negligent in failing
to remedy, deter, or otherwise correct the unlawful discrimination and retaliation directed towards

plaintiff, which was perpetuated, conducted and condoned by its own agents and employees. Such

 

 

COMPLAINT FOR DAMAGES -

 

Oa | ATTORNEYS AT Law

m= 2600 Two UNION SQUARE

aoa 66017 UNION STREET

meme | SEATTLE WA 98101-4000

Pen TSE | TELEPHONE 208 624-1230
i Fax 206 340-2563

 
20

21

22

23

24

25

26

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 8 of 11

inaction on the part of defendant constituted a reckless indifference to the protected rights of
plaintiff.

6.6 The unlawful employment practices complained of above were intentional.

6.7 The unlawful employment practices complained of above were done with malice
or with reckless indifference to the unprotected rights of the plaintiff.

6.8 As a result of defendant’s unlawful employment practices, plaintiff has been
harmed in an amount to be proven at trial.

VH. FOURTH CAUSE OF ACTION: INTENTIONAL INFLICTION OF

EMOTIONAL DISTRESS

7.1. Plaintiff hereby incorporates by reference the foregoing paragraphs of plaintiff's
Complaint as if set forth herein at length.

7.2 Defendant acted in conscious disregard of the high probability of causing emotional
distress to plaintiff. Defendant knew, or should have known, there was a high degree of probability
that emotional distress would result to plaintiff from the discriminatory and retaliatory conduct.
Knowing this, defendant acted in conscious disregard of those probable results.

7.3 Defendant engaged in acts of sexual harassment and discrimination based upon
gender and age, which caused plaintiff to suffer emotional distress and mental suffering.
Defendant is liable for the intentional infliction of emotional distress and mental suffering incurred
by the plaintiff in the past, present and future.

7.4 Defendant is vicariously liable under the doctrine of repondeat superior for its
agent’s actions that caused plaintiff to suffer emotional distress and mental suffering, and by way
of its failure to take reasonably prompt and adequate corrective action calculated to end the
discrimination and retaliation. Defendant is thus liable for the intentional infliction of emotional

distress and mental suffering incurred by the plaintiff in the past, present and future.

    

 

B ATTORNEYS AT LAW

        

WA SERIE 2600 Two Union Square
pS 601 Union Street
Berrie SEATRLE WA 98101-4000
COMPLAINT FOR DAMAGES - te aan FELEPHONE 206 624-1230

Fax 206 340-2563

  

 
20

21

22

23

24

25

26

 

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 9 of 11

VIIL FIFTH CAUSE OF ACTION: NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS

8.1 Plaintiff herein incorporates the foregoing paragraph of plaintiff's Complaint as if
set forth herein at length.

8.2. Defendant acted in a negligent disregard of the high probability of causing
emotional distress to plaintiff in that defendant knew or should have known that there was a high
degree of probability that emotional distress would result to plaintiff from the unwelcomed
discrimination and retaliatory conduct. Knowing this, defendant acted in negligent disregard of
those probable results.

8.3 Defendant acted negligently in its conduct, knowing that emotional distress would
result to plaintiff from the discriminatory and retaliatory conduct. Knowing this, the defendant
acted in conscious disregard.

8.4 Certain acts of harassment and retaliation engaged in by defendant’s agents caused
plaintiff to suffer emotional distress and mental suffering incurred by the plaintiff in the past,

present, and future.

XII. SIXTH CAUSE OF ACTION: WRONGFUL DISCHARGE

9.1 Plaintiff herein incorporates by reference the foregoing paragraphs of plaintiff's
complaint as if set forth herein at length.

9.2 At all material times hereto, plaintiff was successfully employed by Move, Inc..

9.3. Plaintiff was wrongfully terminated from employment based upon plaintiff's
exercise of statutorily protected rights, to wit, the reporting of and participation in a sexual
harassment investigation.

9.4 Said termination was intentional and wrongful and violates the laws of the State of
Washington and defendant’s policies.

9.55 Asaresult of defendant’s illegal conduct, plaintiff has been injured in an amount

to be proven at trial.

ATTORNEYS AT LAW
f 2600 Two UNION SouaRe
B 6601 Union StREET

TG O

    
   

    

'E Seatrre WA 98101-4000
COMPLAINT FOR DAMAGES - SOE RS O MME TELEPHONE 206624-1230

Fax 206 340-2563

 
20

21

22

23

24

25

26

 

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 10 of 11

XIII. SEVENTH CAUSE OF ACTION: RETALIATION

10.1 Plaintiff herein incorporates the foregoing paragraphs to plaintiff's complaint as if
set forth herein at length.

10.2. At all material times hereto, plaintiff was successfully employed by Move, Inc..

10.3 Move, Inc. engaged in a pattern and practice of retaliating against the plaintiff for
plaintiff's participation and support of coworkers’ complaints of sexual harassment.

10.4 Move, Inc. engaged in retaliatory acts including, but not limited discharge.

10.5 Termination of employment is an adverse employment actions.

10.6 Asa direct and proximate result of defendant’s retaliatory conduct, plaintiff has

been damaged in an amount to be proven at trial.

XIV. PRAYER FOR RELIEF

Wherefore, plaintiff Suzanne Z. Mueller respectfully requests that this Court:

(1} | Grant a permanent injunction enjoining defendant, his officers, successors, agents,
assigns, and all persons in active concert or participation with it, from engaging in any employment
practice which discriminates on the unlawful bases detailed above;

(2) Order defendant to institute and carry out policies, practices, and programs which
provide equal employment opportunities for all employees, and which eradicate the effects of his
past and present unlawful employment practices;

(3) Order defendant to make plaintiff whole by providing appropriate back pay with
prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary
to eradicate the effects of his unlawful employment practices;

(4) Order defendant to make plaintiff whole by providing compensation for past and
future pecuniary tosses resulting from the unlawful employment practices described in the above

paragraphs, including out-of-pocket expenses, in amounts to be determined at trial;

ATTORNEYS aT LAW
2600 Two UNion Square
601 Union STREET
SEATTLE WA 98101-4000
TELEPHONE 206 624-1230
mM Fax 206 349-2563

  

COMPLAINT FOR DAMAGES -

 

BSS eR Ry Te
EBBERSC:

 
10

lt

12

13

20

21

22

23

24

25

26

 

 

Case 2:20-cv-01374-RSM Document 1-2 Filed 09/17/20 Page 11 of 11

(5) Order defendant to make plaintiff whole by providing compensation for past and
future nonpecuniary losses resulting from the unlawful practices complained of in the above
paragraphs, including without limitation emotional pain, suffering, anguish, and loss of enjoyment
of life, damage to reputation in amounts to be determined at trial;

(6) Award plaintiff all of the recoverable costs of this action, attorneys’ fees and
prejudgment interest.

(7) | Grant any additional or further relief as provided by law which this Court finds

appropriate, equitable, or just;

DATED this 17" day of August, 2020.

LASHER HOLZAPFEL
SPERRY & EBBERSON, P.L.L.C.

~ By:.s/Robin Williams Phillips
Robin Williams Phillips, WSBA #17947
Attomey for Plaintiff Suzanne Z. Mueller

f ATTORNEYS AT LAW

2600 Two UNION SQUARE

f 601 Union STREET
SeEaTTLe WA 98104-4000

) TELEPHONE 206 624-1230

m «Fax 206 340-2563

COMPLAINT FOR DAMAGES -

 

 
